DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Lee (US Publication No. 20140380464), which discussed the concept of displaying lock screen, wherein when it is determined that the electronic device 100 is located in London, the lock screen 802 is shown. On the left of FIG. 8A, the electronic device 100 may determine that the electronic device 100 is located in New York, based on at least one of the GPS coordinates, the Wi-Fi station address and the AP address. Meanwhile, the server 240 which receives at least one of the GPS coordinates, the Wi-Fi station address and the AP address collected from the electronic device 100 may determine that the electronic device 100 is located in New York. The server 240 transmits a photograph, an image, data, or the like corresponding to New York to the electronic device 100, and the electronic device 100 displays the lock screen 801 including the photograph, the image, the data, or the like corresponding to New York. On the other hand, in the case where it is determined that the electronic device 100 is located in London, the server 240 transmits a photograph, an image, data, or the like corresponding to London to the electronic device 100. The electronic device 100 displays the lock screen 802 including the photograph, the image, the data, or the like corresponding to London (see fig. 8 and pp0144).
Another prior art of record, Kaplan (US Publication No. 20070069946), discussed the concept of a position-based screensaver on a mobile device, wherein a position sensitive screensaver on a mobile device comprises acquiring a position for the mobile device, reporting the position, receiving information for selected information categories based on the reported position, and displaying the received information on the mobile device, when the mobile device is idle. The subscriber can preferably control where and how the information is displayed so that the user has relevant information based on where the subscriber is located (see fig. 6 and abstract). 
However, singly and/or in combination, the prior art references does not teach the at least indicated portion of the invention of a mobile device comprising: a processor; a display; storage storing computer readable programmable code, which when executed by said processor implements a method to provide varying levels of information, said storage comprising computer readable program code executable by a processor in a mobile device having a lock screen wallpaper, the storage comprising: (a) computer readable program code identifying location of the mobile device as being within a first pre-determined radius, ri, of a Global Positioning System (GPS) location and outside a second pre-determined radius, r2, of the same GPS location, where ri> r2, the same GPS location comprising a location coordinate inside the second pre-determined radius, r2, and both the first pre-determined radius, ri, and the second pre-determined radius, r2, measured from the location coordinate as a center; (b) computer readable program code accessing a first image associated with an application running in a background of the mobile device; (c) computer readable program code providing a glimpse into the application running in the background while the mobile device is in a screen locked state by displaying the first image instead of the lock screen wallpaper while the mobile device is within the first pre-determined radius, ri, of the AG-20-026CPage 80 of 88same GPS location of (a) and outside the second pre-determined radius, r2, of the same GPS location of (a); (d) computer readable program code identifying location of the mobile device as being within the first pre-determined radius, ri, of the same GPS location of (a) and inside the second pre-determined radius, r2, of the same GPS location of (a); (e) computer readable program code accessing a second image associated with the application running in the background of the mobile device; (f) computer readable program code providing another glimpse into the application running in the background while the mobile device is in a screen locked state by displaying the second image instead of the lock screen wallpaper while the mobile device is within the first pre-determined radius, ri, of the same GPS location of (a) and inside the second pre-determined radius, r2, of the same GPS location of (a), and wherein the first and second images provide varying levels of information associated with the same GPS location of (a) while the mobile device is at varying distances from the same GPS location of (a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645